DISSENTING OPINION
Garrett, Judge:
As I understand the majority opinion, the conclusion therein reached, that the merchandise at issue is properly classifiable under paragraph 62 of the Tariff Act of 1922, is based upon the fact that there is perfumery in the article. The testimony in the case establishes indubitably that the quantity of material which gives the products their respective odors is so negligible as that it is not computed as an element in the bulk of the cubes. It is a mere trace of perfumery in an article which is composed 95 per centum of sodium carbonate and 5 per centum of sodium perborate, thus constituting, as found by the Customs Court, and, as claimed in the protest, “a combination or mixture of chemicals.”
It is my opinion that the Customs Court reached the correct conclusion and that its judgment should be affirmed. Hence, I respectfully' dissent.